FILED IN
                                                                    4th COURT OF APPEALS
                                                                        SAN ANTONIO, TX
                                                                        January 5, 2015
                                                                      KEITH E. HOTTLE
                               NO. 04-13-00529-CV                   CLERK OF THE COURT


                          IN THE COURT OF APPEALS
                 FOR THE FOURTH JUDICIAL DISTRICT OF TEXAS
                             SAN ANTONIO, TEXAS


           SCHUHARDT CONSULTING PROFIT SHARING PLAN,
                           Appellant

                                       vs.

                 DOUBLE KNOBS MOUNTAIN RANCH, INC.,
                              Appellee


   APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO FILE MOTION FOR REHEARING


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellant Schuhardt Consulting Profit Sharing Plan files its Unopposed

Motion to Extend Time to File Motion for Rehearing and would show the Court

the following:

      1.    This case is on appeal from Cause Number 2011-09-28311-CV-B in

the 38th Judicial District Court of Uvalde County, Texas, the Honorable Mickey R.

Pennington, Judge Presiding.

      2.    The original deadline for filing a motion for rehearing is January2,

2015. This motion is filed within the 15-day period to file a motion to extend the

time to file a motion for rehearing, as required by Texas Rule of Appellate




                                        1
Procedure 49.8. The Court has the authority under Rule 49.8 to extend the time for

a party to file a motion for hearing. Appellant requests an additional forty (40)

days from the date of the filing of this motion to file its motion for rehearing until

February 11, 2015.

        3.    The extension is necessary because Appellant desires its trial counsel

to appear in this appeal and continue to represent it until final adjudication. The

undersigned has agreed to represent Appellant for the pendency of this appeal, but

requires additional time after becoming lead appellate counsel to analyze this

Court’s Opinion, delivered and filed on December 17, 2014, and, if necessary,

prepare and file a motion for rehearing. Appellant’s Designation of Lead Counsel

is filed contemporaneously with this Motion.

        4.    Additionally, the undersigned is currently out of town due to the

holidays and will not return until after the deadline to file Appellant’s motion for

rehearing.

        5.    This is the first extension sought by Appellant to file a motion for

rehearing, and is not sought for the purposes of delay but so that justice may be

done.

        For these reasons, Appellant asks the Court to grant an extension of time to

file a Motion for Rehearing until February 11, 2014.




                                          2
                                    Respectfully submitted,

                                          /s/ Charles J. Cain
                                    Charles J. Cain
                                    State Bar No. 00796292
                                    ccain@cstrial.com
                                    Steve Skarnulis
                                    State Bar No. 24041924
                                    skarnulis@cstrial.com
                                    Ryan E. Chapple
                                    State Bar No. 24036354
                                    rchapple@cstrial.com
                                    CAIN & SKARNULIS PLLC
                                    400 W. 15th Street, Suite 900
                                    Austin, Texas 78701
                                    512-477-5000
                                    512-477-5011—Fax
                                    ATTORNEYS FOR APPELLANT

                    CERTIFICATE OF CONFERENCE

      Counsel for Appellant hereby certifies that his office has conferred with
counsel for Appellee and represents that Appellee is not opposed to the relief
requested in this motion.

                                          /s/ Charles J. Cain
                                    Charles J. Cain




                                      3
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to File Motion for Rehearing was delivered to the
following in accordance with the Texas Rules of Appellate Procedure on this the
2nd day of January 2015, email transmission and electronic service as follows:

John C. Howell                             Ray Leach
jhowell@asdh.com                           rayleach@rayleachlaw.com
ALLEN, STEIN & DURBIN, P.C.                LAW OFFICES OF RAY LEACH
6243 IH-10 West, Suite 700                 111 West Olmos Drive
San Antonio, Texas 78201                   San Antonio, Texas 78212
210-734-7488                               210-930-7700
210-738-8036—Facsimile                     210-930-9553—Facsimile

Leslie Luttrell                            Elizabeth Conry Davidson
luttrell@lzlawgroup.com                    conrydavidson@gmail.com
LUTTRELL ZUCKER LAW GROUP                  Attorney at Law
400 N. Loop 1604 East, Suite 208           926 Chulie Drive
San Antonio, Texas 78232                   San Antonio, Texas 78216
210-426-3606—Facsimile                     210-568-4036—Facsimile


                                          /s/ Charles J. Cain
                                    Charles J. Cain




                                       4